Per Curiam.
Although the record shows twenty-eight exceptions and assignments of error, defendants’ brief brings forward and discusses only two questions, viz.: “1. Did the Court err in permitting the plaintiff’s witnesses Gene Francis and I. U. Holmes to give their opinions as to the fair market value of the golf carts at the time of repossession in October, 1963? 2. Did the Court err in failing to peremptorily instruct the jury to answer the second issue, ‘Yes’?”
Consideration of the testimony of Francis and of Holmes leaves *429the impression that defendants’ attack upon their qualifications to testify to their opinions as to the fair market value of the golf carts when surrendered by Mason to plaintiff about October 15, 1963, goes to the weight rather than to the competency of their testimony; and in the admission thereof we perceive no error of sufficient prejudicial nature to warrant a new trial.
With reference to the second question presented by defendants, it is sufficient to say: The record does not show defendants requested that such peremptory instruction be given. See G.S. 1-181; 2 McIntosh, N. C. Practice and Procedure (Second Edition, Wilson), § 1517. Nor does the record show defendants excepted to or assigned as error the court’s failure to give such peremptory instruction.
It is noteworthy that the jury, by answering the fourth issue $1,200.00, allowed defendants a credit of $2,999.39 rather than $1,922.00 on account of plaintiff’s repossession and sale of the golf carts.
Defendants having failed to show prejudicial error, the verdict and judgment will not be disturbed.
No error.